ACCEPTED
                                                                                           03-15-00240-CR
                                                                                                   8029052
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                     12/1/2015 11:16:12 AM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                                No. 03-15-00240-CR

TRACY LARANCE GORDON                   *         IN THE THIRD JUDICIAL  DISTRICT
                                                                    FILED IN
                                                               3rd COURT OF APPEALS
                                       *                            AUSTIN, TEXAS
VS.                                    *         COURT OF APPEALS
                                                               12/1/2015 11:16:12 AM
                                       *                           JEFFREY D. KYLE
THE STATE OF TEXAS                     *         AUSTIN, TEXAS          Clerk


                 APPELLANT'S MOTION FOR EXTENSION OF
                    TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant in the above entitled and numbered cause and files

this Motion for Extension of Time to File this brief herein and, in support hereof,

would respectfully show the Court as follows:

                                           I.

      Appellant was convicted of the offense of Burglary of a Habitation (Habitual

Offender) in the 426th Judicial District Court of Bell County, Texas, in Cause No.

71,792 on March 19, 2015, his punishment was assessed on March 19, 2015, at Life

in the Texas Department of Criminal Justice, Institutional Division.

                                           II.

      A Motion for New Trial was not filed. Appellant filed his written Notice of

Appeal on March 4, 2015, and the undersigned attorney was appointed to represent

him on Appeal on March 31, 2015. The Statement of Facts was filed in this Court on

July 21, 2015, and Appellant's brief is due on November 30, 2015.
                                          III.
        This is Appellant's Third Motion for Extension of Time to file his brief herein.

                                       IV.
        The undersigned court-appointed attorney for Appellant will be unable to

complete his brief herein for filing by the due date because of his extensive trial and

appellate schedule. Counsel has a time consuming criminal practice in both felonies

and misdemeanors

        Counsel has completed and filed two (2) in the past few weeks with this Court.

Counsel has this and two (2) other appeals pending at this time and due for filing

today. Counsel has been working on these Appellate diligently since the last time an

extension was requested.

        While working on the Appellate matters, Counsel’s only computer ceased

working and had to be placed in a repair shop for an extended period of time.

Counsel was unable to do any work on the appellate matters during this extended

time.

        Counsel is scheduled for eye surgery on December 9, 2015, and that may

interfere with my ability to work on this matter for a short period of time.

        In addition, counsel has many court appearances, consultations with clients,

and other matters he deals with on a daily basis.

                                           V.
        Appellant herein requests an extension of thirty (30) days to file his brief

herein which is a reasonable and necessary delay.
      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that

this Motion be granted and that the Court order that his brief be filed herein on

December 30, 2015.

                                              Respectfully Submitted,

                                              /S/ Troy C. Hurley_____
                                              TROY C. HURLEY
                                              Attorney for Appellant
                                              P.O. Box 767
                                              312 East Central Avenue
                                              Belton, TX 76513
                                              (254) 939-9341
                                              FAX (254) 939-2870
                                              SBA No. 10312000




                            CERTIFICATE OF SERVICE

      A true and correct copy of the above and foregoing motion was hand-delivered

to the District Attorney's Office of Bell County, Texas, in Belton, Texas, on this 30th

day of November, 2015.


                                              /S/ Troy C. Hurley_____
                                              Troy C. Hurley
                                              Attorney at Law
                CERTIFICATE OF SERVICE UPON APPELLANT

      I, the undersigned court-appointed counsel for Appellant on Appeal; hereby

certify that a true and correct copy of the above and foregoing Motion for Extension

of time to File Appellant's Brief has been served upon the Appellant by depositing

same, properly addressed to him:

                            TRACY LARANCE GORDON
                            TDCJ No. 01990081
                            Polunsky Unit
                            3872 FM 350 South
                            Livingston, Texas 77351

in the United States Mail on this the 30th day of November, 2015.


                                            /S/ Troy C. Hurley_____
                                            Troy C. Hurley
                                            Attorney at Law